Arthur Gr. Klein, J.
The plaintiff by letter has requested a reconsideration of the decision previously filed in this action to the extent that there be a recomputation of the award to the defendant on its first alleged counterclaim. (Vanity Fair Electronics Corp. v. Minitone Inc., 11 Misc 2d 861.) The defendant in reply asks for a correction of the language of the decision so far as the first counterclaim is concerned.
I have accordingly re-examined the evidence with reference to the motors received by the plaintiff and not paid for. The defendant failed to establish by satisfactory proof that the 9,015 motors not shipped back to the plaintiff were repaired so as to conform to the requirements of the agreement of purchase and sale. No credit was given to the plaintiff for these motors. *865The amount awarded to the defendant on the first counterclaim is accordingly computed at the sum of $10,569.42 and the plaintiff is awarded judgment on the first counterclaim in the amount of $10,569.42, with interest from December 16, 1956, instead and in place of the amount of $18,033.84, as stated in the decision as previously filed.
This, together with the previous determination constitutes the decision required by section 440 of the Civil Practice Act.